Exhibit Contact: Peter W. Keegan Chief Financial Officer (212) 521-2950 Darren Daugherty Investor Relations (212) 521-2788 Candace Leeds Public Affairs (212) 521-2416 LOEWS CORPORATION REPORTS RESULTS FOR THE THIRD QUARTER OF 2008 NEW YORK, October 27, 2008—Loews Corporation (NYSE:L) today reported a loss from continuing operations for the 2008 third quarter of $144 million, or $0.33 per share, compared to income from continuing operations of $309 million, or $0.58 per share, in the 2007 third quarter. Income from continuing operations for the nine months ended September 30, 2008 was $776 million, or $1.58 per share, compared to $1,292 million, or $2.40 per share, in the comparable period of the prior year. Net income (loss) and earnings (losses) per share information attributable to Loews common stock and our former Carolina Group stock is summarized in the table below: September 30, Three Months Nine Months (In millions, except per share data) 2008 2007 2008 2007 Net income (loss) attributable to Loews common stock: Income before net investment losses $ 235 $ 341 $ 1,248 $ 1,307 Net investment losses (a) (379 ) (32 ) (472 ) (15 ) Income (loss) from continuing operations (144 ) 309 776 1,292 Discontinued operations, net (b) 7 100 4,501 280 Net income (loss) attributable to Loews common stock (137 ) 409 5,277 1,572 Net income attributable to Carolina Group stock- Discontinued operations (c) 146 211 405 Consolidated net income (loss) $ (137 ) $ 555 $ 5,488 $ 1,977 Net income (loss) per share: Loews common stock: Income (loss) from continuing operations $ (0.33 ) $ 0.58 $ 1.58 $ 2.40 Discontinued operations, net 0.02 0.19 9.14 0.52 Loews common stock $ (0.31 ) $ 0.77 $ 10.72 $ 2.92 Carolina Group stock-Discontinued operations $ - $ 1.34 $ 1.95 $ 3.73 Book value per share of Loews common stock at: September 30, 2008 $ 36.10 December 31, 2007 $ 32.40 (a) Includes a gain of $92 for the nine months ended September 30, 2007 related to a reduction in the Company’s ownership interest in Diamond Offshore from the conversion of Diamond Offshore’s 1.5% convertible debentures into Diamond Offshore common stock. (b) Includes a tax-free non-cash gain of $4,287 related to the Separation of Lorillard and an after tax gain of $75 from the sale of Bulova Corporation for the nine months ended September 30, Page 1 of 6 (c) The Carolina Group and Carolina Group stock were eliminated effective June 10, 2008 upon completion of the Separation of Lorillard. Investments in Subsidiaries To assist our CNA subsidiary in strengthening the statutory capital of its principal insurance subsidiary Continental Casualty Company, which has been adversely impacted by the ongoing disruption in the capital markets, the Company agreed to purchase $1.25 billion of a new series of non-voting cumulative senior preferred stock from CNA. The new preferred stock will accrue cumulative dividends at the rate of 10% per annum, payable quarterly, for the first five years after issuance, with the dividend rate resetting thereafter and on each subsequent five year anniversary to the higher of 10% or the 10-year U.S. Treasury rate at such time plus 7%. No dividends may be declared on CNA’s common stock while the new preferred stock is outstanding. CNA will use $1.0 billion of the proceeds from the new preferred stock to increase the statutory surplus of Continental Casualty Company. The Company expects to complete the purchase of the new preferred stock during the fourth quarter of 2008, subject to customary closing conditions. The Company’s Board of Directors also approved a commitment to purchase up to $1.0 billion of equity securities from its Boardwalk Pipeline subsidiary to facilitate the funding of the anticipated costs to complete its pipeline expansion projects. The Company would provide that equity capital to the extent that external funds are not available to Boardwalk Pipeline on acceptable terms. Boardwalk Pipeline anticipates that it will require a portion of this equity capital prior to the end of this year and the balance during the first half of 2009. Income (Loss) from Continuing Operations Three Months Ended September 30, 2008 Compared with 2007 The loss from continuing operations for the third quarter of 2008 primarily resulted from a decline in results at CNA reflecting higher net investment losses described below, a $145 million (after tax and minority interest) increase in catastrophe losses primarily from hurricanes and a reduction in investment income reflecting losses from limited partnership investments. Investment income at the holding company also included losses in 2008, as compared to gains in the prior year period. These declines were partially offset by significantly improved results at Diamond Offshore due to higher dayrates in 2008 and improved results at HighMount and Boardwalk Pipeline. Results in 2007 also included a $96 million charge at CNA (after tax and minority interest) in connection with a settlement of an arbitration proceeding related to a run-off book of business. Net investment losses included in loss from continuing operations amounted to $379 million (after tax and minority interest) in the third quarter of 2008 compared to net investment losses of $32 million (after tax and minority interest) in the comparable period of the prior year. For the three months ended September 30, 2008, the Company recorded net realized investment losses of $178 million related to securities issued by Federal National Mortgage Association and Federal Home Loan Mortgage
